 1   McGREGOR W. SCOTT
     United States Attorney
 2   STEPHEN S. CODY
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,        )   2:19-po-00234-EFB
                                      )
12                    Plaintiff,      )   [Proposed] ORDER TO DISMISS AND
                                      )   RECALL BENCH WARRANT
13         v.                         )
                                      )   DATE: September 10, 2019
14   OMA REED,                        )   TIME: 9:00 a.m.
                                      )   JUDGE: Hon. Edmund F. Brennan
15                    Defendant.      )
                                      )
16                                    )
                                      )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00234-EFB without

20   prejudice is GRANTED.

21         It is further ordered that the bench warrant issued on September

22   10, 2019 is recalled.

23

24   IT IS SO ORDERED.

25   Dated: September 16, 2019

26                                   _________________________________

27                                    HON. Edmund F. Brennan

28                                    United States Magistrate Judge


     MTN TO DISMISS                        1                   U.S. v. OMA REED
